

	

		III

		109th CONGRESS

		2d Session

		S. RES. 402

		IN THE SENATE OF THE UNITED

		  STATES

		

			March 15, 2006

			Mr. Reid submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Designating the first day of April 2006 as

		  National Asbestos Awareness Day.

	

	

		Whereas

			 dangerous asbestos fibers are invisible and cannot be smelled or tasted;

		Whereas the inhalation of airborne asbestos

			 fibers can cause significant damage;

		Whereas these fibers can cause

			 mesothelioma, asbestosis, and other health problems;

		Whereas asbestos-related diseases can take

			 10 to 50 years to present themselves;

		Whereas the expected survival time for

			 those diagnosed with mesothelioma is between 6 and 24 months;

		Whereas generally little is known about

			 late stage treatment and there is no cure for asbestos-related diseases;

		Whereas early detection of asbestos-related

			 diseases may give some patients increased treatment options and might improve

			 their prognosis;

		Whereas the United States has substantially

			 reduced its consumption of asbestos yet continues to consume almost 7,000

			 metric tons of the fibrous mineral for use in certain products throughout the

			 Nation;

		Whereas asbestos-related diseases have

			 killed thousands of people in the United States;

		Whereas asbestos exposures continue and

			 safety and prevention will reduce and has reduced significantly asbestos

			 exposure and asbestos-related diseases;

		Whereas asbestos has been a cause of

			 occupational cancer;

		Whereas thousands of workers in the United

			 States face significant asbestos exposure;

		Whereas thousands of Americans die from

			 asbestos-related diseases every year;

		Whereas a significant percentage of all

			 asbestos-related disease victims were exposed to asbestos on naval ships and in

			 shipyards;

		Whereas asbestos was used in the

			 construction of a significant number of office buildings and public facilities

			 built before 1975; and

		Whereas

			 the establishment of a “National Asbestos Awareness Day” would raise public

			 awareness about the prevalence of asbestos-related diseases and the dangers of

			 asbestos exposure: Now, therefore, be it

		

	

		That the Senate designates the first day of

			 April 2006 as National Asbestos Awareness Day.

		

